                                                                     USDC-SDNY
                                                                     DOCUMENT
                                                                     ELECTRONICALLY FILED
 UNITED STATES DISTRICT COURT                                        DOC#:
 SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED: 3/18/2020

 CARLOS RUIZ FLOREZ,
                                                                    19-CV-11032 (RA)
                                Plaintiff,
                                                                         ORDER
                         v.

 PISCES BAR & TAVERN, INC.,

                                Defendant.

 RONNIE ABRAMS, United States District Judge:

         Plaintiff filed this action against Defendant on December 2, 2019, and proof of service on

 February 13, 2019. Dkt. 1, 9. To date, however, Defendant has not appeared nor responded to

 the complaint. On March 10, 2020, Plaintiff sought and received a certificate of default from the

 Clerk of Court. Dkt. 13.

         If Plaintiff intends to seek a default judgment against Defendant, it must proceed in

 accordance with the Court’s individual rules

 (https://nysd.uscourts.gov/sites/default/files/practice_documents/Judge%20Abrams%20-

 %20Individual%20Rules%20of%20Practice%20in%20Civil%20Cases.pdf). Therefore, no later

 than April 30, 2020, Plaintiff shall file its motion for default judgment, in addition to the

 supporting papers described in the Court’s individual rules.

 SO ORDERED.
Dated:     March 18, 2020
           New York, New York

                                                   Ronnie Abrams
                                                   United States District Judge
